DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (PG Pub. No. US 2013/0168771 A1).
Regarding claim 1, Wu teaches a method for fabricating a semiconductor structure, comprising: 
providing a semiconductor substrate (¶ 0016: 210) having at least one first region (fig. 15: region comprising element 212a), at least one second region (fig. 15: region comprising element 212c) and at least one third region (fig. 15: region comprising element 212d), wherein the at least one second region is between the at least one first region and the at least one third region (fig. 5: 212c region between 212a region and 212d region);
forming at least one first fin on the at least one first region (¶ 0017 & fig. 15: 212a), at least one second fin on the at least one second region (212c) and at least one third fin on the at least one third region (212d); 
forming a first opening in the at least one first fin (¶ 0035 & fig. 16: trench formed in fin 212a); 
forming a second opening in the at least one second fin (¶ 0035 & fig. 16: trench formed in fin 212c); 
forming a first epitaxial layer in the first opening and the second opening (¶ 0036 & fig. 17: 222 epitaxially grown in trench portions of 212a and 212c); 
forming a third opening in the at least one third fin  (¶ 0040 & fig. 19: material 222 removed to form trench exposing top surface of 212d); 
removing at least a portion of the first epitaxial layer in the at least one second fin to form a fourth opening (¶ 0040 & fig. 19: material 222 removed to form trench exposing top surface of 212c); and 
forming a second epitaxial layer (¶ 0041: 226) in the third opening and the fourth opening (fig. 19: 226 formed in trench portions above 212c and 212d).

Regarding claim 2, Wu teaches the method according to claim 1, wherein: the first opening and the second opening are formed simultaneously (¶ 0035 & fig. 16: trenches simultaneously formed in fins 212a and 212c).

Regarding claim 4, Wu teaches the method according to claim 1, wherein: the at least a portion of the first epitaxial layer in the at least one second fin is removed when forming the third opening in the at least one third fin (¶ 0040: 222 removed to form trench exposing 212d).

Regarding claim 5, Wu teaches the method according to claim 4, wherein forming the third opening and the fourth opening comprises: 
forming a second protection layer (¶ 0038: 410) on the at least one first fin, the at least one second fin and the at least one third fin (fig. 18: 410 formed at least indirectly on 212a, 212c and 212d); 
forming a second mask layer on the second protection layer (¶ 0039: photoresist layer mask formed on 410) to expose a portion of the second protection layer on the first epitaxial layer in the at least one second fin and a portion of the second protection layer on the at least one third fin (¶ 0039: photoresist mask removed to expose 410 on 222 in recesses over 212c and 212d); and 
etching the second protection layer, the at least one third fin and an entire second protection layer in the least one second fin using the second mask layer as an etching mask (¶¶ 0039-0040: exposed portions of 410 and 222 etched over fins 212c and 212d) to form the fourth opening in the at least one second fin and the third opening in the at least one third fin (¶ 0040: etching of 222 in region 221 forms trenches exposing fins 212c and 212d).

Regarding claim 6, Wu teaches the method according to claim 4, wherein forming the third opening and the fourth opening comprises: 
forming a second protection layer (¶ 0038: 410) on the at least one first fin, the at least one second fin and the at least one third fin (fig. 18: 410 formed at least indirectly on 212a, 212c and 212d); 
forming a second mask layer on the second protection layer (¶ 0039: photoresist layer mask formed on 410) to expose a portion of the second protection layer on the first epitaxial layer in the at least one second fin and a portion of the second protection layer on the at least one third fin (¶ 0039: photoresist mask removed to expose 410 on 222 in recesses over 212c and 212d); 
performing a first etching process on the second protection layer, the at least one third fin and the entire second protection layer in the least one second fin using the second mask layer as an etching mask (¶¶ 0039-0040: exposed portion of 410 etched over fins 212c and 212d) to form a remained first epitaxial layer in the at least one second fin and the third opening in the at least one third fin (¶ 0039: etching 410 in region 221 exposes remaining portion of 222 in recess above 212c and 212d); and
performing a second etching process to the remained first epitaxial layer to remove the remained first epitaxial layer to form the fourth opening in the at least one second fin (¶ 0040: etching of remaining portion of 222 in region 221 forms trench exposing fin 212c.  Since 410 and 222 comprise different materials, these are implicitly formed by first and second etching steps).

Regarding claim 7, Wu teaches the method according to claim 1, wherein forming the third opening comprises: 
forming a third protection layer (¶ 0038: 410) on the at least one first fin, the at least one second fin and the at least one third fin (fig. 18: 410 formed at least indirectly on 212a, 212c and 212d); 
forming a third mask layer on the third protection layer to expose a portion of the third protection layer on the at least one third fin (¶ 0039: photoresist mask implicitly formed on 410 to expose 410 over 212d); and 
etching the third protection layer and the at least one third fin using the third mask layer as an etching mask (¶¶ 0039-0040: portion of 410 exposed from photoresist mask is etched, and 226 in trench above 210d removed by etching.  The etching process implicitly includes exposing 212d to an etchant) to form the third opening in the at least one third fin (¶ 0040: material 222 is removed from the second region 221 thereby exposing top surfaces of fins 212c and 212d).

Regarding claim 8, Wu teaches the method according to claim 1, wherein: the first epitaxial layer is formed by a first epitaxial growth process (¶ 0023: 222 epitaxially grown).

Regarding claim 11, Wu teaches the method according to claim 1, wherein: the second epitaxial layer is formed by a second epitaxial growth process (¶ 0041: 226 epitaxially grown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 8 and 11 above, and further in view of Huang et al. (PG Pub. No. US 2015/0270401 A1).
Regarding claim 9, Wu teaches the method according to claim 8, comprising a first epitaxial layer (222).  Wu further teaches the epitaxial layer forms a channel of a semiconductor device (¶¶ 0032, 0058 & fig. 31: portion of 222 remaining under gate structure 810 forms a channel region).
Wu is silent to wherein: 
the first epitaxial layer is doped with a first type of doping ions; 
the first type of doping ions is doped into the first epitaxial layer by an in-situ doping process; and
the first type of doping ions include P-type ions or N-type ions.
Huang teaches a semiconductor device (figs. 12A-12B) including an epitaxially-formed channel region (¶ 0015 & fig. 5: 23A, corresponding to 222 and/or 226 of Wu), wherein:
the first epitaxial layer is doped with a first type of doping ions (¶ 15: 23A comprises impurities); 
the first type of doping ions is doped into the first epitaxial layer by an in-situ doping process (¶ 0015: impurities doped into 23A with an in-situ process); and
the first type of doping ions include P-type ions or N-type ions (¶ 0015: impurities are n-type).


Regarding claim 12, Wu teaches the method according to claim 8, comprising a second epitaxial layer (226).  Wu further teaches the epitaxial layer forms a channel of a semiconductor device (¶¶ 0032, 0058 & fig. 31: portion of 226 remaining under gate structure 810 forms a channel region).
Wu is silent to wherein: 
the second epitaxial layer is doped with a second type of doping ions; 
the second type of doping ions is doped into the second epitaxial layer by an in-situ doping process; and
the second type of doping ions include P-type ions or N-type ions.
Huang teaches a semiconductor device (figs. 12A-12B) including an epitaxially-formed channel region (¶ 0015 & fig. 6: 23B, corresponding to 222 and/or 226 of Wu), wherein:
the first epitaxial layer is doped with a first type of doping ions (¶ 16: 23B comprises impurities); 
the first type of doping ions is doped into the first epitaxial layer by an in-situ doping process (¶ 0016: impurities doped into 23B with an in-situ process); and
the first type of doping ions include P-type ions or N-type ions (¶ 0016: impurities are p-type).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second epitaxial layer of Wu with the impurities of Huang, as a means to provide a semiconductor material having a relatively high mobility (Huang, ¶ 0015).

Regarding claim 13, Wu in view of Huang teaches the method according to claim 12, comprising doping ions (Huang, ¶ 0016: p-type impurities).
Wu in view of Huang as applied to claim 12 above is silent to wherein: 
when the first type of doping ions include N-type ions, the first epitaxial layer is made of silicon carbide; 
reaction gases of the second epitaxial growth process include SiH4, CH4 and AsH3; a pressure of the second epitaxial growth process is in a range of approximately 1 Torr to 100 Torr; and 
a temperature of the second epitaxial growth process is in a range of approximately 500°C-800°C.
However, the Examiner notes that since the limitations above are conditional (“when the first type of doping ions include N-type ions”), and parent claim 12 does not require the particular condition (“first type of doping ions include P-type ions or N-type ions”), these limitations are not required for the embodiment of Wu in view of Huang (Huang, ¶ 0016: p-type impurities).  Accordingly, Wu in view of Huang anticipates the limitations of claim 13 for the embodiment applied to claim 12.

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “forming a first mask layer on the first protection layer to expose a portion of the first protection layer on the at least one first fin and a portion of the first protection layer on the at least one 
“forming a first gate structure across the at least one first fin before forming the first opening, wherein the first opening is formed in the at least one first fin at both sides of the first gate structure;
forming a second gate structure across the at least one second fin before forming the second opening, wherein the second opening is formed in the at least one second fin at both sides of the second gate structure; and 
forming a third gate structure across the at least one third fin before forming the third opening, wherein the third opening is formed in the at least one third fin at both sides of the third gate structure” as recited in claim 14.

Conclusion
Li et al. (PG Pub. No. US 2017/0243944 A1) teaches forming recesses in first, second and third fins (fig. 17), forming a first epitaxial layer in the first and second recesses (fig. 18), and forming a second epitaxial layer on the third fin (fig. 20).  However, Li fails to teach forming a fourth opening by removing the first epitaxial layer from the second opening, and forming the second epitaxial layer in the fourth opening, as required by claim 1.
Hung et al. (PG Pub. No. US 2015/0091059 A1) teaches forming recesses in first, second and third fins (figs. 6 & 9: recesses 138a and 138b formed in fins 100a, recess 148a formed in fin 100b), forming a first epitaxial layer in the first and second recesses (fig. 7: 140a formed in recesses 138a and 138b), and forming a second epitaxial layer in the third recess (fig. 10: 150a formed in 148a).  However, Huang fails to teach forming a fourth opening by removing the first epitaxial layer from the second opening, and forming the second epitaxial layer in the fourth opening, as required by claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894